Exhibit 10.2

Amendment to Employment Agreement

This First Amendment (this “Amendment”), dated as of December 6, 2016, to the
Employment Agreement, made as of July 18, 2014 (the “Employment Agreement”),
between the Florida Community Bank, National Association (the “Company”) and
Vincent Tese (“Executive”).

WHEREAS, the Company and Executive now wish to amend the Employment Agreement in
accordance with the provisions of Section 7(m) of the Employment Agreement;

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree to amend the Employment Agreement as set forth herein.

Section 1 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“1. Term of Employment. The term of employment under this Agreement shall
commence as of May 1, 2014 (the “Effective Date”) and, subject to earlier
termination provided in Section 4 hereof, shall end on April 30, 2019 (the
“Term”). For purposes of clarity, if Executive’s employment continues after the
expiration of the Term, his employment shall be at-will.”

Section 3(c) of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“(c) Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefits
and programs, including, for the avoidance of doubt, any long-term incentive
plans or arrangements, and receive the benefits and perquisites, generally
provided by the Company to executives of the Company, including without
limitation, family medical insurance. Notwithstanding the foregoing, Executive
shall not be entitled to participate in any Company severance plan other than as
provided specifically herein. Executive shall be entitled to annual vacation in
accordance with Company policy.”

Except as specifically modified herein, the Employment Agreement shall remain in
full force and effect in accordance with all of the terms and conditions
thereof.

This Amendment may be executed in any number of counterparts, each of which
shall for all purposes be deemed an original, and all of which together shall
constitute but one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed effective as of the date first written above.

[Signatures on the next page]



--------------------------------------------------------------------------------

FLORIDA COMMUNITY BANK, NATIONAL ASSOCIATION By:  

/s/ Kent Ellert

Name:  

Kent Ellert

Title:  

President & Chief Executive Officer

 

VINCENT TESE  

/s/ Vincent Tese